Citation Nr: 0009523	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-03 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for esophageal dysphasia 
as secondary to the 
service connected gunshot wound (GSW) to the skull and brain 
with encephalitis and history of epilepsy.

2. Entitlement to an increased rating for headaches as 
residuals of a GSW to the 
skull and brain, to include organic brain disease, headaches, 
and facial paralysis, currently evaluated together as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The RO denied the veteran's claim of 
entitlement to an increased rating for residuals of a GSW in 
November 1997.  The RO later denied the veteran's claim of 
entitlement to service connection for esophageal dysphasia by 
rating decision of March 1999.  Both determinations are under 
appeal at this time.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current esophageal dysphasia to his period of 
active service.

2. The veteran's residuals of a gunshot wound are manifested 
by cognitive deficits, 
some facial weakness, weakness on the left side, and 
recurring headaches.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for esophageal dysphasia is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2. The schedular criteria for a rating of 30 percent for the 
veteran's 
headaches as residuals of the GSW have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045-8100 (1999).

3. The schedular criteria for a rating in excess of 20 
percent for the veteran's facial 
paralysis as residuals of a GSW have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-8207 (1999).

4. The schedular criteria for a rating of 30 percent for the 
veteran's 
organic brain disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8045-
9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran claims that he has recently developed esophageal 
dysphasia and that this disorder is related to a gunshot 
wound to his skull and brain suffered in service.  Therefore, 
he asserts entitlement to service connection for his 
esophageal dysphasia in that it was secondary to a service 
connected disability, i.e. the residuals of a GSW.

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it also will be 
considered service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).

Claims of secondary service connection must be well grounded.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  A well 
grounded claim under 38 C.F.R. § 3.310 must contain a medical 
diagnosis of a current disability, medical (or in certain 
circumstances, lay) evidence of in-service occurrence or 
aggravation of a disease or injury and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

After a careful review of the evidence the Board is of the 
opinion that the veteran has not submitted a well-grounded 
claim.  The pertinent evidence here consists of VA outpatient 
treatment records and a VA examination.

Service connection for residuals of the GSW was established 
in November 1945.  There was no evidence at that time of any 
difficulty swallowing.  The first evidence of the veteran's 
recurrent aspiration is described in VA outpatient medical 
treatment notes.  In February 1997, the veteran aspirated a 
tablet of medicine and the physician noted that the veteran 
reported that a swallowing study was negative.  In March 
1998, the veteran's wife reported that the veteran had choked 
twice lately and that he had trouble with anything he tried 
to eat or drink.  In April 1998, the veteran was again 
treated at the outpatient clinic.  At that time, the veteran 
underwent barium tests to assess his disorder.  There was 
slight pooling of food in the vallecula.  Also, the study 
noted that during swallowing of thick liquid barium, the 
veteran spontaneously aspirated into the esophagus.  
Esophagism was noted in the lower esophagus and periods of 
retrograde peristalsis were noted; the barium was noted to be 
aspirated into the main right and left bronchi.  The 
laboratory report ultimately diagnosed the veteran with an 
abnormality that required attention. 

In July 1998, a VA physician noted that there was no chart 
for the veteran, but after examination she diagnosed the 
veteran with chronic traumatic brain injury with recent 
dysphasia and impaired gait which might reflect some loss of 
frontal function with age-related changes causing 
decompensation of previously compensated injury.  The 
physician was speculating here and called for further study.  
In January 1999, the veteran underwent a VA examination with 
this same physician.

In January 1999, the examiner reviewed the veteran's claims 
file and noted that the veteran reported a difficulty 
swallowing since fall of 1997.  She also noted that the 
veteran's last reported seizure was in 1947.  The examiner 
noted that she had treated the veteran in July 1998 and 
related that a CT scan revealed no acute lesions in the 
brain.  The examiner noted that, "with specific regard to 
his swallowing difficulty, this does not seem to be related 
to the traumatic brain injury that he has experienced but 
seems to be due to an esophageal abnormality."

Therefore, it is the decision of the Board that the veteran 
has not submitted a well-grounded claim in that there is no 
medical evidence linking the veteran's swallowing difficulty 
to his period of active service or to a disability related to 
his active service.  In fact, the only medical opinion on 
this matter finds that the veteran's swallowing difficulty is 
related to an esophageal defect, not the traumatic brain 
injury.  The veteran himself has argued that there is such an 
etiological relationship between the traumatic brain injury 
and the esophageal dysphasia.  However, the Board notes that 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. 
See Jones v. Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since the records 
does not reflect that the veteran possesses the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of cervical spine condition, 
his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App.  379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Increased Rating

The veteran also contends that his residuals of GSW, 
encephalitis with history of epilepsy, as currently rated 
does not adequately reflect the severity of his disability.  
The Board notes that the veteran's residuals of the GSW wound 
include cognitive deficits, headaches and some facial 
paralysis and the Board shall evaluate each residual in turn.  
Service connection for residuals of a GSW to the skull and 
brain was established by rating decision dated November 1945.  
In the most recent VA rating decision, the veteran was 
assigned a 20 percent rating for paralysis of his facial 
nerve, while his headaches do not have a separate rating.  
There was no rating code or evaluation assigned for the 
veteran's dementia or cognitive defects.  As will be shown by 
the discussion in this decision, it is the decision of the 
Board that the veteran should be rated under the separate 
Diagnostic Codes relating to migraines and to mental 
disorders.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

The medical evidence here consists of VA examination reports 
and VA outpatient medical records.  In July 1997, a VA 
examiner found the veteran to be a fluent, talkative man who 
was rather a rambling and disconnected historian who seemed 
to recall past events from his personal and medical history, 
but often talked about events that occurred at different 
times as if they were contemporaneous.  He also showed some 
difficulty following the instructions for the examination, 
and the examiner had to repeat herself several times.  
Nonetheless, his Mini-Mental examination score was 30/30.  
The examiner was unable to comment on the diagnosis of 
encephalitis unless the term was interpreted broadly to refer 
to encephalopathy which, again, might be related to the 
cognitive difficulties which he showed.  The encephalopathy 
could certainly produce some disorganization while leaving 
intact many functions such as memory and language function 
that were tested on screening tests like the Mini-Mental 
examination.  The veteran was diagnosed with left facial 
weakness and mild encephalopathy secondary to traumatic brain 
injury from a bullet wound in the right brain.

In January 1999, the veteran underwent another VA 
examination.  There the examiner noted that the veteran had 
not experienced a seizure since 1947.  The examiner further 
indicated that the veteran had headaches that occurred 
approximately every other day.  He did not describe any 
progressing symptoms so the examiner indicated that the 
veteran's disability was most likely stable.  The examiner 
did note that the veteran was experiencing left side weakness 
and some facial weakness as well.  On the mental status 
aspect of the examination, the examiner found the veteran to 
be rather irritable and seemed to show poor insight into the 
purpose of the evaluation.  His Mini Mental Status 
Examination score was 29 of 30 as he was uncertain about the 
month.  

The examiner summed up her opinions regarding the veteran's 
disability is the diagnosis section.  She noted that the 
veteran had posttraumatic encephalopathy, not encephalitis, 
as that disease was an infection or inflammation of the 
brain.  He had a large area of damage to the right temporal 
and parietal lobes and basal ganglia and his deficits seemed 
to be somewhat worse that in the period following his injury 
when he was a young man.  This worsening was most likely due 
to the effects of aging on the brain and atherosclerotic 
cerebrovascular disease, although there was no specific 
finding related to this on the CT scan.  The examiner 
believed that with the usual aging processes, the veteran had 
lost some of the compensation for his brain injury that he 
formerly had so that his left side was a little weaker than 
before and he might show some impaired insight and judgment 
that he had not previously manifested.  

The VA outpatient records describe the veteran's treatment in 
July 1998 wherein the veteran reported his recent problems 
with dysphagia.  There the examiner noted the veteran to have 
a chronic traumatic brain injury with recent dysphagia.  A CT 
scan of the veteran's brain showed a major abnormality, i.e. 
a metal artifact seen near the right apex convexities, with 
no attention needed.

a. Headaches

Headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8045-8100.  That code provides that a 30 percent evaluation 
is warranted where there are migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent evaluation is warranted 
with very frequent prostrating are prolonged attacks 
productive of severe economic inadaptability.

After careful consideration, it is the decision of the Board 
that the veteran's headaches are of such severity as to 
warrant a 30 percent evaluation.  The veteran has reported 
headaches every other day, but there is no evidence these 
headaches and prostrating with prolonged attacks productive 
of severe economic inadaptability.  Therefore, the Board is 
of the opinion that the veteran is adequately compensated by 
the 30 percent evaluation.

b.  Facial Paralysis

The veteran's facial paralysis has been evaluated as 20 
percent disabling pursuant to the criteria set out in 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8207.  That code 
provides that severe incomplete facial paralysis warrants a 
20 percent evaluation while complete facial paralysis 
warrants a 30 percent evaluation.

The evidence here clearly indicates that the veteran 
experiences partial and not complete facial paralysis.  The 
VA examiners have noted that the veteran has left side 
weakness but the veteran has never been noted to have 
complete facial paralysis and thus the 20 percent evaluation 
is deemed appropriate in this matter.


c.  Mental Disease 

It is readily apparent that the veteran has brain disease due 
to trauma.  Brain disease due to trauma is rated under 
Diagnostic Code 8045.  A rating in excess of 10 percent under 
Diagnostic Code 9304 is not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  The Board has considered whether the veteran would 
be entitled to a higher evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9304, Dementia due to head trauma.  
The evidence has shown the veteran to have some cognitive 
difficulties, and the VA examiner in January 1999 found the 
veteran to perhaps show some impaired judgment or insight.  
It is true that the veteran has not been formally diagnosed 
as having dementia due to his head trauma.  However, 
accepting that the veteran had serious head trauma affecting 
his brain and the medical evidence in the record, the Board 
believes that no useful purpose would be gained by remanding 
the case and acknowledges that the veteran has some dementia 
due to the head trauma.  It is noted that he also has some 
organic mental impairment that is not associated with the 
trauma, such as cerebral arteriosclerosis.  To some extent, 
at least, it may be difficult to differentiate the effects of 
the organic mental impairment due to the trauma from that due 
to the normal aging process or arteriosclerosis.  

Under Diagnostic Code 9304, dementia due to head trauma, a 50 
percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment, impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation will be 
assigned where there is occupational and social impairment 
due to mild to transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms controlled 
by continuous medication.

It is the decision of the Board that his symptoms resulting 
from the brain trauma rise to the level contemplated by the 
30 percent criteria under Diagnostic Code 9304.  While the 
veteran has shown some consistent cognitive difficulties, the 
veteran has not shown occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened effect, panic attacks more than once a week, 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks, 
impaired abstract thinking, disturbances of mood and 
motivation or difficulty in establishing and maintaining 
effective work and social relationships.  While the veteran's 
judgment and insight have been impaired, on the whole, 
veteran's disability picture does not comport with the 50 
percent criteria set out in this Diagnostic Code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for these 
disorders recently.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
esophageal dysphasia is denied.

Entitlement to a rating of 30 percent for the veteran's 
headaches is allowed.

Entitlement to a rating in excess of 20 percent for the 
veteran's facial paralysis is denied.

Entitlement to a rating of 30 percent, but not in excess of 
30 percent, for the veteran's organic brain disease is 
allowed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

